Case: 3:19-cv-00290-WHR-MRM Doc #: 19 Filed: 05/15/20 Page: 1 of 3 PAGEID #: 61




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

ROBERT MACKEY,

                       Petitioner,                 :   Case No. 3:19-cv-290

       - vs -                                          District Judge Walter H. Rice
                                                       Magistrate Judge Michael R. Merz

CHAE HARRIS, Warden,
 Lebanon Correctional Institution,

                                                   :
                       Respondent.


                                              ORDER


       This habeas corpus case is before the Court on remand from the Sixth Circuit Court of

Appeals. In re: Robert L. Mackey, Case No. 19-4178 (6th Cir. May 13, 2020)(unreported; copy at

ECF No. 18).

       This Court had transferred the case to the Sixth Circuit upon a determination that the

District Court did not have jurisdiction because the Petition was second-or-successive (ECF No.

16, adopting Supplemental Report and Recommendations (ECF No. 12).

       Upon consideration of the transferred case, the Sixth Circuit held:

                The district court should not have transferred Mackey’s petition to
                this court because the only two substantive grounds for habeas relief
                that he asserted are not second or successive, given that the events
                giving rise to the claims did not occur until at least 2016, which is
                after Mackey’s previous habeas petitions were adjudicated. See In
                re Jones, 652 F.3d 603, 605 (6th Cir. 2010). We need not address
                Mackey’s arguments concerning Magwood, King, and Crangle or
                decide whether the second-or-successive restrictions would apply to
                other habeas claims that Mackey might raise because he did not
                assert additional claims in the district court or seek authorization to

                                                  1
Case: 3:19-cv-00290-WHR-MRM Doc #: 19 Filed: 05/15/20 Page: 2 of 3 PAGEID #: 62




               raise such claims in his corrected motion for authorization.

Mackey, supra, slip opinion at 3, PageID 60. The circuit court thereupon denied as unnecessary

Mackey’s motion for authorization to proceed and remanded the case to this Court.

       Because the Sixth Circuit indicated no mandate would issue, its Order returns jurisdiction

to this Court. Accordingly, the Clerk is ORDERED to reopen this case on the docket.

       The two substantive claims Mackey makes in his Petition are

               GROUND TWO
               Did the trial court err in failing to find Petitioner was unavoidably
               prevented from timely obtaining recantations from two witnesses
               who testified at Petitions trial?

               GROUND THREE
               Did the trial court err in failing to strike an untimely post-hearing
               memorandum filed by the State of Ohio?

(Petition, ECF No. 4, PageID 31, 34.)

       On its face, the Petition makes no claim that these two asserted trial court errors somehow

violated Petitioner’s rights under the United States Constitution.      Federal habeas corpus is

available only to correct federal constitutional violations.     28 U.S.C. § 2254(a); Wilson v.

Corcoran, 562 U.S. 1 (2010); Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Smith v. Phillips, 455

U.S. 209 (1982), Barclay v. Florida, 463 U.S. 939 (1983). That is to say, this Court does not sit

to correct asserted errors of state law committed by state courts.

       Accordingly, it is hereby ORDERED that Petitioner file not later than June 1, 2020, a

supplement to his Petition stating what if any rights under the Constitution he claims these trial

court errors violated. Once the supplement has been filed, the Court will be able to determine

under Rule 4 of the Rules Governing § 2254 Cases whether or not to order Respondent to file an

answer and the State Court Record.




                                                 2
Case: 3:19-cv-00290-WHR-MRM Doc #: 19 Filed: 05/15/20 Page: 3 of 3 PAGEID #: 63




IT IS SO ORDERED.



May 14, 2020.

                                                s/ Michael R. Merz
                                               United States Magistrate Judge




                                      3
